Broderick, J.,
concurring specially. I agree with the majority that this case should be affirmed. I also agree that the trial court did not err in admitting statements made by Raymond Laveron to Dr. Bourbeau, Attorney Cote and Ms. Gilligan under New Hampshire Rule of Evidence 803(3) (Rule 803(3)). I write separately, however, because I disagree with a portion of the analysis concerning the admission of those statements.
Raymond Laveron executed a will in 1988. Under the terms of the will, all of Raymond’s assets would be placed in trust for the benefit of his sister, Ruth Laveron, during her lifetime. Upon Ruth’s death, the remainder of the trust would be paid to the defendant. After being diagnosed with terminal liver cancer in June 1997, Raymond told *335Bourbeau, Cote and Gilligan that he intended to care for Ruth for the rest of her life.
Subsequent to Raymond’s statements, the defendant contacted Attorney Harwell and told him that Raymond wished to execute a new will, which would leave his assets entirely to her, with no provision for the care of Ruth. The defendant also told Attorney Harwell that Raymond wished to execute a durable power of attorney, appointing her as his attorney in fact. On July 24, 1997, Raymond executed the new will and durable power of attorney; he died less than one month later.
The trial court admitted Raymond’s statements to Bourbeau, Cote and Gilligan, concerning his intentions to care for Ruth, under Rule 803(3). The defendant argues that the statements were inadmissible hearsay. Rule 803(3) excepts from the hearsay rule:
A statement of the declarant’s then existing state of mind, emotion, sensation, or physical condition (such as intent, plan, motive, design, mental feeling, pain, and bodily health), but not including a statement of memory or belief to prove the fact remembered or believed unless it relates to the execution, revocation, identification, or terms of declarant’s will.
I agree with the majority that our case law supports the conclusion that statements “of then existing state of mind” may be used to show the occurrence of subsequent events. See N.H. R. Ev. 803 Reporter’s Notes; Fissette v. Railroad, 98 N.H. 136, 142-43 (1953); see also Mutual Life Insurance v. Hillmon, 145 U.S. 285, 295-96 (1892). I do not support the majority’s conclusion, however, that Raymond’s repeated statements that he intended to care for Ruth after his death, statements which were made prior to his execution of a new -will and power of attorney, “were admissible to show that his subsequent execution of a will that made no such provision, and subsequent execution of a power of attorney, were the products of deception.”
Raymond’s earlier statements of his intent could be used to show that a subsequent will containing provisions for Ruth’s care was in keeping with his intent. Raymond’s execution of a will and power of attorney containing provisions contrary to his previously expressed intention to care for Ruth, however, is indicative only of an apparent change in Raymond’s intent. The reasons behind such an apparent change might include incompetence, deception, or a bonafide change of intent on the part of the testator. Raymond’s statements, by themselves, are not competent evidence to show one of these reasons to the exclusion of the others or why a subsequent event did not occur.
*336The defendant also argued that Raymond’s statements were admitted, not to show his state of mind, but to prove the truth of his belief that the defendant would use his money to care for Ruth. The majority finds that:
[T]he “truth” of Raymond’s post-mortem plans was not at issue. Rather the relevance of the statements stems from Raymond’s belief that they would be carried out, which in turn implies that the defendant created a false impression to obtain Raymond’s money.
Pursuant to Rule 803(3), the trial court could have admitted Raymond’s statements because they were indicative of his then existing state of mind prior to executing his new will and power of attorney. In addition, the statements could be admitted because of the internal exception to Rule 803(3), that is, as “statement^] of memory or belief to prove the fact remembered or believed,” because they related to the “terms of declarant’s will.” Although I concur with the majority that the trial court did not err in admitting the statements, I do not agree that the statements, by themselves, imply that the defendant created a false impression to obtain Raymond’s money.